UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1652




In re:   ELISHA RIGGLEMAN,



                Petitioner.



                On Petition for a Writ of Mandamus.
                         (5:11-cr-00124-a)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elisha Riggleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elisha    Riggleman       petitions          for     a   writ        of    mandamus

seeking an order directing that the Special Assistant United

States Attorney be recused.                 We conclude that Riggleman is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.              Kerr     v.    United      States

Dist.     Court,     426    U.S.     394,     402       (1976);       United        States       v.

Moussaoui,     333    F.3d    509,     516-17          (4th    Cir.     2003).          Further,

mandamus     relief    is    available       only       when    the     petitioner         has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Riggleman       has    not     shown       any     basis    for       the    relief

sought.      Accordingly,          although       we    grant    leave       to    proceed       in

forma pauperis, we deny the petition for writ of mandamus.                                       We

also deny Riggleman’s motions for appointment of counsel and to

hold the discrict court proceedings in abeyance.                                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in     the    materials           before       the       court   and

argument would not aid the decisional process.

                                                                             PETITION DENIED




                                              2